          Case 1:20-cv-05441-KPF Document 82 Filed 08/10/20 Page 1 of 2




BY ECF                                                              August 10, 2020

Honorable Katherine Polk Failla
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007


       Uniformed Fire Officers Ass'n, et al. v. de Blasio, et al., 20 Civ. 5441 (KPF)


Dear Judge Failla:

        We write on behalf of Justice Committee Inc. to request leave to participate as amicus
curiae in the above-captioned proceeding. The plaintiffs have brought suit to prevent the
defendants, certain New York City agencies, from releasing disciplinary records of police officers
despite the state legislature’s recent repeal of Civil Rights Law section 50-a, which had
previously prohibited disclosure of that information.

        Justice Committee, founded more than three decades ago, is a grassroots organization
dedicated to ending police violence and systemic racism in New York City. It provides training
and educational programs, monitors and documents police activity, and organizes for policy
change to decrease police violence and misconduct. Justice Committee also works to support
family members of New Yorkers killed by the police and to empower them to be advocates for
social change. Access to disciplinary records of law enforcement officers will greatly aid Justice
Committee in all of these mission-critical activities.

        As part of its extensive work with families impacted by police violence, Justice
Committee is intimately familiar with the application of section 50-a of the Civil Rights Law to
shield police officers and limit access to information. For years, Justice Committee advocated
for the repeal of section 50-a, and during the New York State legislature’s hearings on that
subject this year, Justice Committee provided written memoranda and testimony on the
devastating impact of section 50-a on victims of police violence and their families to ensure that
their experiences were taken into account by the legislature.

        Because of Justice Committee’s decades of advocacy efforts and its experience working
with families directly affected by the impact of section 50-a and amplifying their voices, Justice
Committee respectfully submits that it could be of assistance to the Court as it addresses the
issues and arguments in this case. For this reason, we request that the Court allow Justice
Committee to participate as amicus curiae in this matter. If granted leave, Justice Committee
          Case 1:20-cv-05441-KPF Document 82 Filed 08/10/20 Page 2 of 2




Honorable Katherine Polk Failla
August 10, 2020
Page 2


would file its amicus brief on or before August 14, 2020, which is the deadline currently set by
the Court for written amicus submissions.

                                      Respectfully submitted,

                                      /s/ David L. Kornblau

                                      David L. Kornblau



cc: All Counsel (via ECF)
